DETAILED ACTION
	This is a non-final rejection in response to application filed 11/8/19. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al (US 9091328).
	Regarding independent claims 1 and 13, Sheridan teaches a gas turbine engine 41 defining an axial direction, a radial direction, and a circumferential direction, the gas turbine engine comprising:
a fan 32 including a fan frame; 
a core including a core frame and one or more rotatable shafts 46, 34; 
a gearbox 30 mechanically connecting one of the one or more shafts 46,34 of the core to the fan; and 
a coupling system 52 for mounting the gearbox within the gas turbine engine, the coupling system comprising 
a flexible coupling 74 connected to at least one of the fan frame or the core frame; 
a torque frame 60 connected to the flexible coupling and the gearbox; and 
a deflection limiter 76 loosely attaching the flexible coupling to the gearbox, the deflection limiter providing for an axial range of motion, a radial range of motion, and a circumferential range of motion between the gearbox and the frame to which the flexible coupling is attached (col. 8, ll. 51-67); 
the deflection limiter comprising a first channel and a second channel that together providing at least in part the axial range of motion, the radial range of motion, and the circumferential range of motion between the gearbox and the frame to which the flexible coupling is attached (see figure below).


    PNG
    media_image1.png
    436
    623
    media_image1.png
    Greyscale


Regarding dependent claims 2 and 14, Sheridan teaches wherein the first channel is attached to the flexible coupling 74, and wherein the second channel is attached to the torque frame 60.
Regarding dependent claims 7 and 19, Sheridan teaches wherein the deflection limiter blocks movement of gearbox past the axial range of motion, past the radial range of motion, and past the circumferential range of motion. As there is structure that contacts and therefore has a max range, the deflection limiter blocks movement.
Regarding dependent claims 8 and 20, Sheridan teaches wherein the deflection limiter 76 loosely attaches the flexible coupling 74 to the gearbox 30 through the torque frame 60.
Regarding dependent claim 9, Sheridan teaches wherein the flexible coupling 74 is connected to the core frame at a first end (connects to nacelle 42).
Regarding dependent claim 10, Sheridan teaches wherein the gearbox includes a sun gear 36, a ring gear 38, and a plurality of star gears 40 meshing with the sun gear and ring gear, and wherein the plurality of star gears are rotatably mounted within a star gear carrier 72.
dependent claim 11, Sheridan teaches wherein the torque frame is mounted to the star gear carrier 72.
Regarding dependent claim 12, Sheridan teaches wherein the flexible coupling 74 is connected to at least one of the fan frame or the core frame at a first end (connects to nacelle 42), and wherein the deflection limiter 82 loosely attaches the torque frame member 60 to the flexible coupling at a location proximate the first end of the flexible coupling (see figure 4).

Allowable Subject Matter
Claims 3-6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/CRAIG KIM/
Primary Examiner
Art Unit 3741